internal_revenue_service number release date index number ----------------------- ----------------------------- ------------------------------- -------------------------- in re --------------------------------- ruling_request legend trust department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-143434-03 date date -------------------------------------------------------------------------- ----------------------- ----------------------------------------------- --------------------------------------- ---------------------- ------------------- -------------------------- --------------------- ---------------- --------------------------- ------------------------ --- ----------- ----------- ----------- --------- decedent accounting firm university date date date date date date a b c d e dear sir this is in response to your letter dated date and subsequent correspondence requesting on behalf of decedent s estate an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to make allocations of decedent s generation-skipping_transfer gst tax exemption to decedent s lifetime transfers to a_trust a summary of the facts and representations submitted are as follows decedent died on date survived by two children prior to his death on date decedent created an irrevocable_trust trust which he funded with dollar_figurea no form_709 united_states gift and generation-skipping_transfer_tax return was filed reporting the gift to the trust article idollar_figure of the trust provides that the trust estate is to be divided into two separate equal shares one for each of decedent s two children with respect to each child s share article a provides that the trustee may make discretionary distributions of income and principal to the child for whom the share was established and the child s lineal_descendants as is necessary to provide for their health education support maintenance comfort and or welfare there is no requirement to equalize distributions among beneficiaries and trust income not distributed is to be added to principal article b provides that in the event either child and his or her lineal_descendants die prior to the trust s termination principal and accrued and or undistributed_income remaining in the child s trust share is to be added to his or her sibling s trust share and administered in accordance with the terms of the trust article dollar_figure provides that the trust will terminate upon the earlier of i the death of both of decedent s children and their lineal_descendants or ii the date that immediately proceed sec_21 years after the death of the survivor of decedent s two children upon termination the trustee is to distribute the principal and income of each trust share together with any accrued and or undistributed_income to the lineal_descendants of the child for whom the trust share was established in equal shares per stirpes if any if none to the lineal_descendants of the child s sibling in equal shares per stirpes if any if none to university on date decedent transferred dollar_figureb to the trust decedent retained accounting firm to prepare his form_709 in preparing decedent’s form_709 an accountant at accounting firm failed to effectively allocate decedent s gst_exemption to the date transfer to the trust on date decedent transferred dollar_figurec to the trust decedent retained accounting firm to prepare his form_709 in preparing decedent s form_709 an accountant at accounting firm failed to effectively allocate decedent s gst_exemption to the date gift to the trust on date decedent transferred dollar_figured to the trust decedent retained accounting firm to prepare his form_709 in preparing decedent’s form_709 an accountant at accounting firm failed to effectively allocate decedent s gst_exemption to the date gift to the trust on date decedent transferred dollar_figuree to the trust decedent retained accounting firm to prepare his form_709 an accountant at accounting firm failed to effectively allocate decedent s gst_exemption to the date transfer to the trust decedent s estate has requested an extension of time under g and to allocate decedent s gst_exemption to his transfers to the trust on date sec_2 and and that such allocations be made based on the value of the property transferred to the trust as of date sec_2 and respectively law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue ' b provided that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under ' one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter notice_2001_50 2001_34_irb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore decedent s estate is granted an extension of time of sixty days from the date of this letter to make allocations of decedent s available gst_exemption to decedent s transfers to the trust on date sec_2 and respectively the allocations once made will be effective as of the date of the transfers to the trust and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the allocation for each date at issue should be made on a separate supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property decedent transferred to the trust for federal transfer_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-143434-03 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes five copies of this letter cc
